Case 3:19-cv-00363-CAB-JLB Document 8 Filed 08/07/19 PageID.63 Page 1 of 4



 1   XAVIER BECERRA
     Attorney General of California
 2   ADRIANO HRVATIN
     Supervising Deputy Attorney General
 3   JOANNA B. HOOD
     Deputy Attorney General
 4   State Bar No. 264078
      1300 I Street, Suite 125
 5    P.O. Box 944255
      Sacramento, CA 94244-2550
 6    Telephone: (916) 210-7343
      Fax: (916) 324-5205
 7    E-mail: Joanna.Hood@doj.ca.gov
     Attorneys for Specially-Appearing
 8   Non-Party California Department of
     Corrections and Rehabilitation
 9
10                     IN THE UNITED STATES DISTRICT COURT
11                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
     JOSE MONTALVO,                                 3:19-cv-00363-CAB-JLB
14
                                      Plaintiff, NOTICE OF RELATED CASES
15
                  v.
16
17   RALPH DIAZ, et al.,
18                                Defendants.
19
20        The California Department of Corrections and Rehabilitation specially appears
21   in this matter as a non-party to give notice under Local Rule 40.1(f) that this action,
22   filed on February 21, 2019, is related to the following actions:
23        1.   Jimenez v. Diaz, et al., E.D. Cal. No. 1:19-cv-00773-EPG, filed June 3,
24   2019;
25        2.   Nunez v. Diaz, et al., E.D. Cal. No. 1:19-cv-00686-SAB, filed May 17,
26   2019;
27        3.   Ortega v. Diaz, et al., E.D. Cal. No. 1:19-cv-00687-JLT, filed May 17,
28   2019;
                                                1
                                             Notice of Related Cases (3:19-cv-00363-CAB-JLB)
Case 3:19-cv-00363-CAB-JLB Document 8 Filed 08/07/19 PageID.64 Page 2 of 4



 1         4.    Pacheco v. Diaz, et al., E.D. Cal. No. 1:19-cv-00774-SAB, filed June 3,
 2   2019;
 3         5.    Thomas v. Diaz, et al., E.D. Cal. No. 1:19-cv-00684-BAM, filed May 17,
 4   2019; and
 5         6.    Velasquez v. Diaz, et al., E.D. Cal. No. 1:19-cv-00683-BAM, filed May
 6   17, 2019.
 7         Plaintiffs in each case allege that they are Sensitive Needs Yard inmates
 8   subject to housing with General Population inmates. They further allege that
 9   housing Sensitive Needs Yard and General Population inmates places Plaintiffs at a
10   serious risk of harm or injury and violates their right to be protected from violence.
11   Plaintiffs claim that Defendants are aware of and disregard an excessive risk to their
12   health and safety, in violation of the Eighth Amendment.
13         These actions are related because they all involve similar questions of fact and
14   the same question of law. (L.R. 40.1(f).) An order assigning these cases to the
15   same Judge or Magistrate Judge will promote judicial efficiency because the same
16   result should follow in each action, whereas litigating these matters before different
17   Judges and Magistrate Judges would lead to a substantial duplication of labor and
18   potentially inconsistent results. (L.R. 40.1(f).) Indeed, the complaint in this case is
19   substantially identical to the other six complaints identified above. And the
20   complaints in the Jimenez, Nunez, Ortega, Pacheco, Thomas, and Velasquez actions
21   are nearly word-for-word identical. Defendants Diaz, Allison, and Ndoh are named
22   in each complaint. All seven complaints are pending screening, and should be
23   screened similarly.
24   ///
25   ///
26   ///
27
28
                                                2
                                             Notice of Related Cases (3:19-cv-00363-CAB-JLB)
Case 3:19-cv-00363-CAB-JLB Document 8 Filed 08/07/19 PageID.65 Page 3 of 4



 1        The California Department of Corrections and Rehabilitation is concurrently
 2   filing related-case notices in the six matters listed above.
 3   Dated: August 7, 2019                          Respectfully submitted,
 4                                                  XAVIER BECERRA
                                                    Attorney General of California
 5                                                  ADRIANO HRVATIN
                                                    Supervising Deputy Attorney General
 6
 7                                                  /s/ Joanna B. Hood
 8
                                                    JOANNA B. HOOD
 9                                                  Deputy Attorney General
                                                    Attorneys for Specially-Appearing
10                                                  Non-Party California Department of
                                                    Corrections and Rehabilitation
11
     SA2019102329
12   13989253.docx

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
                                              Notice of Related Cases (3:19-cv-00363-CAB-JLB)
 Case 3:19-cv-00363-CAB-JLB Document 8 Filed 08/07/19 PageID.66 Page 4 of 4




                              CERTIFICATE OF SERVICE
Case Name:      Montalvo v. Diaz                         No.    3:19-cv-00363 CAB JLB

I hereby certify that on August 7, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
NOTICE OF RELATED CASES
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
August 7, 2019, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

Jose M. Montalvo, P-60879
California City Correctional Facility
P-60879, Facility B
P.O. Box 2610,
California City, CA 93504
Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on August 7, 2019, at Sacramento, California.


                 K. Burr                                            /s/ K. Burr
                Declarant                                            Signature

SA2019102329
13991702.docx
